Case 1:18-cv-08411-VEC Document 103 Filed 09/27/19 Page 1 of 6


                                                USDC SDNY
                                                DOCUMENT
                                                ELECTRONICALLY FILED
                                                DOC #:
                                                DATE FILED: 09/27/2019
Case 1:18-cv-08411-VEC Document 103 Filed 09/27/19 Page 2 of 6
Case 1:18-cv-08411-VEC Document 103 Filed 09/27/19 Page 3 of 6
Case 1:18-cv-08411-VEC Document 103 Filed 09/27/19 Page 4 of 6
Case 1:18-cv-08411-VEC Document 103 Filed 09/27/19 Page 5 of 6
Case 1:18-cv-08411-VEC Document 103 Filed 09/27/19 Page 6 of 6
